Citation Nr: 1335336	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  10-13 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for "visual changes".

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for a sinus disorder.

7.  Entitlement to service connection for gastroenteritis.

8.  Entitlement to service connection for back disability.

9.  Entitlement to service connection for left knee disability.

10.  Entitlement to service connection for right knee disability.

11.  Entitlement to service connection for left shin splints.

12.  Entitlement to service connection for right shin splints.

13.  Entitlement to service connection for left heel spurs.

14.  Entitlement to service connection for right heel spurs.

15.  Entitlement to service connection for left flat foot.

16.  Entitlement to service connection for right flat foot.

17.  Entitlement to an initial disability rating higher than 10 percent for acne with residual scarring.

18.  Entitlement to an initial disability rating higher than 10 percent for gastroesophageal reflux disorder (GERD).

19.  Entitlement to an initial disability rating higher than 10 percent for right foot disability status post bunionectomy.

20.  Entitlement to an initial disability rating higher than 10 percent for surgical scars on the right second, third, and fourth toes.

21.  Entitlement to an initial disability rating higher than 0 percent for left foot disability including hammertoes of the second, third, and fourth toes and bunions of the first and fifth toes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Columbia, South Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a February 2007 rating decision, the RO granted service connection for residuals of right foot bunionectomy and assigned an initial 0 percent disability rating effective July 11, 2005.

In February 2007 and March 2008 rating decisions the RO denied service connection for visual changes, left ear hearing loss, tinnitus, headaches, fatigue, sinus disorder, gastroenteritis, low back disability, left knee disability, right knee disability, left shin splints, right shin splints, left heel spurs, right heel spurs, left flat foot, and right flat foot.

In the March 2008 rating decision the RO also granted service connection for acne with residual scarring and assigned a 0 percent disability rating.  The RO granted service connection for GERD and assigned a 10 percent disability rating.  The RO granted an increase of the initial rating for residuals of right foot bunionectomy to 10 percent.  The RO granted separate service connection for surgical scars on the right second, third, and fourth toes, and assigned a 10 percent disability rating.  The RO granted service connection for left foot disability including hammertoes of the second, third, and fourth toes, and bunions of the first and fifth toes, and assigned a 0 percent disability rating.

In a February 2010 rating decision the RO increased the initial disability rating for acne with residual scarring to 10 percent.  In a March 2012 rating decision the RO continued the existing ratings for GERD, right foot disability status post bunionectomy, scars on the right second, third, and fourth toes, and left foot toe disorders.

The Board has reviewed both the Veteran's paper claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

The following issues are REMANDED: Service connection for heel spurs and flat feet of the left and right feet; and higher disability ratings for acne with residual scarring, for right foot disability status post bunionectomy, for surgical scars on the right second, third, and fourth toes, and for left foot disability including hammertoes of the second, third, and fourth toes and bunions of the first and fifth toes.  Those issues are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Worsening of myopia during service was not due to eye injury or disease.

2.  Peripheral corneal neovascularization was found after service and is not visually significant or a disability for VA purposes.

3.  Hearing in the Veteran's left ear has not had auditory thresholds greater than 20 decibels or a speech recognition score less than 94 percent.

4.  Tinnitus began during service and has continued after service.

5.  Recurrent headaches began during service, continued after service, and were diagnosed as migraine headaches after service.

6.  The Veteran does not have a post-service chronic or recurrent disability due to fatigue.

7.  Recurrent sinusitis during service continued after service and was diagnosed as chronic sinusitis.

8.  Recurrent gastroenteritis during service continued after service, and has symptoms at least partly distinguishable from service-connected GERD.

9.  Back strain during service has been followed by recurrent and ongoing back symptoms diagnosed as chronic strain.

10.  Left knee pain developed during service, continued after service, and has been diagnosed as left knee patellofemoral syndrome.

11.  Right knee pain developed during service, continued after service, and has been diagnosed as right knee patellofemoral syndrome.

12.  The Veteran does not have current left shin splints.

13.  The Veteran does not have current right shin splints.

14.  The Veteran's GERD is manifested by persistent epigastric distress, pain, dysphagia, pyrosis, regurgitation, vomiting, substernal pain, and occasional arm or shoulder pain, productive of some interference with work attendance and considerable impairment of sleep and daily life.


CONCLUSIONS OF LAW

1.  Visual changes during service were due to refractive error and were not aggravated by disease or injury in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).

2.  No left ear hearing loss disability was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

4.  Migraine headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

5.  No disability due to fatigue was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

6.  Chronic sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

7.  Recurrent or chronic gastroenteritis was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

8.  Chronic back strain was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

9.  Left knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

10.  Right knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

11.  No current left shin splints was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

12.  No current right shin splints was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303.

13.  The Veteran's GERD meets the criteria for a 30 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Visual Changes

The Veteran contends that her vision became worse while she was in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Refractive error of the eye, however, is not a disease or injury for purposes of service connection and VA disability compensation.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for certain specifically listed chronic diseases may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The United States Court of Appeals for Veterans Claims (Court) has explained that, in general, service connection requires (1) evidence of a current "disability"; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative means of establishing service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nonetheless, service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records reflect that when she entered service she had a history of wearing glasses.  On her June 2001 service entrance examination her distant vision was 20/200 in each eye, corrected to 20/20 in each eye.  In May 2002 she obtained a prescription for contact lenses.  Fitting included education on contact lens overwear.  She had additional optometry visits in October 2004 and January 2005.  On those visits the optometrists noted the periods of time the Veteran wore her contact lenses.

In 2005, in preparation for the Veteran's separation from service, a medical assessment was completed.  The Veteran provided summary history in April 2005, and a clinician provided comments in May 2005.  The Veteran's service treatment records do not contain any indication that she underwent a full service separation examination.

In a March 2008 VA eye examination, the Veteran reported that while she was in service she became more nearsighted.  She stated that she used to wear lower power contact lenses, but now required higher powered ones.  She related that during service she had eye infections on a couple of occasions, and that those infections resolved with antibiotic drops.  She reported that during service she was told that she had peripheral corneal neovascularization from contact lens overwear.  She specifically denied having had any other eye-related issues during service.

The examiner found that the Veteran's best corrected visual acuity was 20/20 in each eye.  The examiner found minimal peripheral corneal neovascularization consistent with long term contact lens wear.  The examiner stated that this was not visually significant.  The examiner did not find any other eye abnormalities.  The examiner found that the Veteran's myopia progressed during service.  He noted that the progression was more likely related to her age than to her military service.

The Veteran's myopia is a refractive error.  In accordance with 38 C.F.R. §§ 3.303(c) and 4.9, service connection may not be established and disability compensation may not be paid for refractive error of the eye.  The Veteran's myopia progressed during service, but there is no indication that the Veteran had eye injury or disease during service that caused that progression.  The VA examiner's assessment indicates that the progression of her myopia during service did not exceed progression consistent with her age.  The examiner found that peripheral corneal neovascularization noted in the VA examination is consistent with long term contact lens wear.  The 2008 VA examination report is the earliest  notation of that condition, so there is not evidence that it arose in service.  In any case, the examiner found that the condition is not visually significant.  

As service connection may not be established for refractive error not shown aggravated by disease or injury in service, and as the Veteran's corneal neovascularization has not been found to affect her vision (the fact that she has this is not enough), and is therefore not a "disability" VA law, the preponderance of the evidence indicates that no visual changes that may be service-connected were incurred or aggravated during the Veteran's service.  The Board therefore denies service connection for visual changes.


Left Ear Hearing Loss

The Veteran contends that she has left ear hearing loss during service that is related to her service.

Organic diseases of the nervous system, such as sensorineural hearing loss, are among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed if the disease is compensably manifested within a year after separation from service.   For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the Hensley case the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159.  The Court explained that:

[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

5 Vet. App. at 160

Examination of the Veteran in June 2001 for entrance into service included audiological testing.  On that testing, auditory thresholds at all frequencies were 10 decibels or lower.

On VA audiological examination in March 2008, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that during service she was a medic in a hospital.  She stated that she was exposed to noise when marching past the flight line.  

On audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
20
20
15
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  The examiner stated that the Veteran's hearing was clinically normal.

Testing before and after service showed hearing in each ear that does not meet the criteria to be considered disabling hearing impairment for VA benefits purposes.  In the absence of evidence of a current hearing impairment disability, the preponderance of the evidence indicates that the Veteran does not have disabling left ear hearing loss.  The Board therefore denies service connection for claimed left ear hearing loss.

Tinnitus

The Veteran contends that she has tinnitus that began during service.  The Veteran's service medical and personnel records reflect that she served in the United States Air Force and that her duties were in medical services.  As noted above, on the VA audiological examination in March 2008, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that during service she was a medic in a hospital.  She stated that she was exposed to noise when marching past the flight line.  She stated that she had recurrent tinnitus that began during service while she was working in recovery in the hospital.  In testing the Veteran's hearing was clinically normal.  The examiner noted the Veteran's subjective report of tinnitus.  In this regard, the Board must note that there is no "objective" test for tinnitus.  Therefore, this finding does not support, or refute, her claim. 

In a March 2009 statement, the Veteran reported that she continued to have tinnitus daily.  She stated that the tinnitus started in service, after technical training at an air base.

The Veteran reports that tinnitus began during service and has continued after service.  She is competent to report symptoms she experiences.  There is no evidence contradicting her account.  The Board accepts the Veteran's account, and grants service connection for tinnitus incurred in service.

Headaches

The Veteran contends that she has headaches that began during service.  Her service treatment records reflect that in April 2003 she sought treatment for pain in the left side of her face, over the sinuses.  She also had a sore throat.  In September 2003 she was seen for pressure between her eyes and forehead.  She also had nasal congestion and a cough.  In January 2005 she was seen for headache along with nausea, vomiting, and sore throat.  A treating clinician's impressions were "viral syndrome, dehydration, and can't exclude migraine."  In May 2005 she was seen for headache, nausea, vomiting, congestion, sore throat, cough, muscle aches, and chills.  The treating clinician's impression was viral syndrome.

On VA examination in March 2008 the Veteran reported that she began to have headaches in 2002.  She stated that presently she had headaches that occurred once a week and last for a day.  She indicated that the headaches were throbbing and accompanied by nausea and sensitivity to light and sound.  She stated that the headaches had been treated as migraine headaches, with the medication Imitrex.  She reported that over the last year she missed about two weeks of work due to the migraines.  The examiner's impression was migraine headaches.

The Veteran's service treatment records reflect reports of headaches on multiple occasions.  The Veteran has reported that the headaches have continued since service, and have been treated as migraines.  The VA examiner concluded that the headaches were migraines.  Headaches described during service had symptoms, such as accompanying nausea, similar to the migraines described after service.  The medical evidence is consistent with the Veteran's claim that headaches began during service and continued after service.  Based on her statements, the record supports service connection for the current migraine headaches.

Fatigue

The Veteran essentially contends that she has fatigue that began during service.  During service she was treated for acute illnesses with multiple symptoms, but her service treatment records are silent for complaints of chronic or recurrent fatigue.  In June 2005 she submitted a claim for service connection for a number of disorders, including fatigue.  On VA medical examination in March 2008, it was noted that there was no current problem with fatigue.  It was reported that the Veteran had not missed any work days due to fatigue.  The Veteran has not submitted any other evidence regarding claimed fatigue.

The Veteran included fatigue among the disorders for which she initially sought service connection.  On VA examination, however, she reported no current disability due to fatigue, providing factual evidence against her own claim.  There is no post-service evidence of ongoing, current disability due to fatigue, providing more evidence against this claim.  In the absence of a current fatigue disability, the Board denies service connection for fatigue.

Sinus Disorder

The Veteran contends that she has a sinus disorder that began during service.  Her service treatment records reflect reports of and treatment for sinus pain on several occasions during service.

On VA examination in March 2008 the Veteran reported that having sinus pain and pressure, accompanied by headache, a few times a month.  She stated that each episode lasted two to four days.  She indicated that Imitrex taken for migraine headaches helped with the sinus pain.  She stated that there were periods when she could not do any physical activity because of her sinuses.  At the time of the examination her sinuses were nontender to palpation.  Nares were without erythema or edema.  The examiner indicated that there were no clinical objective findings for a current diagnosis of sinusitis.

In August 2012, D. A., P.A., of Palmetto Primary Care Physicians, wrote that for the had been treated at that practice over the preceding three years.  Ms. A. wrote that the practice had treated the Veteran for several disorders including sinusitis and headaches.  She indicated that the Veteran had been treated with antibiotics and ultram for the chronic sinus symptoms as well as the headaches.

The medical evidence indicates that the Veteran had recurrent sinus symptoms during service and has had recurrent and chronic sinus symptoms after service.  That evidence reasonably shows that currently diagnosed chronic sinusitis began during service.  The Board grants service connection for chronic sinusitis as incurred in service.

Gastroenteritis

The Veteran contends that digestive system symptoms that began during service continued after service.  Her service connection claim included the digestive system disorders gastroenteritis and GERD.  The RO established service connection for GERD.  The Veteran's appeal for service connection for "gastroenteritis" remains pending.

The Veteran's service treatment records contain many reports of digestive system symptoms.  She was seen about ten times for symptoms such as nausea, vomiting, pain in the stomach and abdomen, diarrhea, and constipation.  In some treatment visits she indicated that the symptoms had been present for days, weeks, or months.  Clinicians provided impressions of gastroenteritis, GERD, possible ulcer, and possible gallbladder disease.  Clinicians prescribed medications to address nausea, vomiting, and gastroesophageal reflux.

On VA examination in March 2008 the Veteran reported having heartburn and vomiting since 2002.  She related a history of treatment with medication for GERD, although not at the time of the examination, because she was pregnant.  The examiner's impressions included GERD and gastroenteritis.

In letters received in October 2008, the Veteran's mother reported that during service the Veteran began to complain of stomach pain and GERD symptoms.  The Veteran's fiancé provided observations about the Veteran's stomach and reflux symptoms.

In August 2012 primary care clinician Ms. A. indicated that the Veteran received treatment for GERD.

During treatment in service the Veteran reported digestive system symptoms involving her esophagus, stomach, and intestines.  During and after service clinicians provided diagnoses of gastroenteritis and of GERD.  Some of the symptoms of her gastroenteritis and GERD, such as abdominal pain, are the same or overlapping.  Other symptoms appear to be separable:  For example, GERD symptoms affect the esophagus, and gastroenteritis symptoms affect the intestines.  The Board concludes that the medical evidence reasonably supports establishment of service connection for gastroenteritis as an entity separate from the GERD for which the RO previously established service connection.  

In this regard, it is important for the Veteran to understand that this finding will not necessarily provide the Veteran additional compensation.  Simply stated, the gastrointestinal problems will be addressed based on the problems that impact the Veteran as a whole, without pyramiding, as noted below.  This issue will be addressed below.      



Back Disability

The Veteran contends that she has back disability that began during service, including as a result of strain from lifting patients in her duties in medical care.

Arthritis is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed if the disease is compensably manifested within a year after separation from service.

The Veteran reports, and service records show, that her service duties were in medical services.  During service, in September 2003, the Veteran sought treatment for back pain.  She reported having had mid back pain for seven days, and having had low back pain before.  A clinician diagnosed acute dorsal myofascial strain, and prescribed pain medication.  In January 2005 the Veteran was seen for multiple symptoms, including nausea, vomiting, headache, and back pain.

On VA examination in March 2008, the Veteran stated that she worked part time at an Air Force Base medical clinic.  She reported onset of low back pain in 2004, when she was lifting a patient.  She stated that on that occasion she felt back pain immediately.  She indicated that presently she constantly got low back pain.  She reported that the back pain radiated into her right lower extremity.  She reported that pain medication helped.  She stated that back pain limited her endurance for walking, standing, and sitting.  She related that over the preceding year she had missed two to three weeks of work due to her back pain.

The examiner found that the Veteran's lumbar spine had full ranges of motion, with pain at the ends of the ranges.  The examiner did not order x-rays because the Veteran was pregnant at the time of the examination.  The examiner provided a diagnosis of chronic lumbar strain.

In statements dated in 2008 and 2010, the Veteran indicated that since service she had taken work as a secretary because musculoskeletal problems, particularly with his knees, made her unable to maintain employment as a medical assistant.

On VA examination in January 2010, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported a history of back pain since service.  She stated that presently she had constant low back pain with radiation into her right lower extremity.  The examiner found some limitation of motion of the lumbar spine and some pain with motion.  Lumbar spine x-rays were normal.  The x-rays showed a probable bone island of the right superior acetabulum.  The examiner diagnosed chronic thoracic lumbar strain.

The examiner, a nurse practitioner, noted the history of back pain treatment in 2003, the absence of back complaints on the April 2005 assessment, and the absence of medical records from 2005 to 2008.  The examiner expressed the opinion that it was less likely than not that the Veteran's current low back pain was related to service.

In August 2012, a physician assistant from the primary care practice where the Veteran receives treatment reported having reviewed the Veteran's medical treatment records and medical history.  That clinician wrote that the Veteran received treatment for back pain.  The clinician noted that the Veteran had received chiropractic care for back and knee pain and recently had been referred for physical therapy due to the continuing pain.  The clinician stated that the Veteran had tenderness in her lumbar spine and sacroiliac joints, and had a limited range of motion due to pain.  The clinician wrote, "This is likely a result of her active duty positions at the hospital in which she had to lift patients."  The clinician provided the opinion that it is as likely as not that the Veteran's back pain began while she was on active duty and has continued to bother her.

When the Veteran received treatment for back strain during service in 2003, she reported having had low back pain previously.  She submitted in June 2005, before her July 2005 separation from service, her claim for service connection for disabilities including back disability.  While the Veteran's service treatment records do not show frequent treatment for back symptoms, the assembled information from her service years includes evidence of back pain on more than one occasion, and a claim, shortly before separation from service, of a history of back symptoms.

Since service, VA examiners have found that the Veteran has chronic lumbar strain.  The Veteran attributes the onset of her back symptoms to strain from lifting patients.  The task of lifting patients is consistent with the Veteran's service duties in medical services.  The VA nurse practitioner who examined the Veteran in 2010 and the treating private P. A. who wrote in 2012 reached differing conclusions as to the likelihood that the Veteran's current back disability is related to injury in service.  Each clinician is competent to opine on likely medical etiology, and each reviewed at least some of the Veteran's medical records.  Each made a plausible and reasonable interpretation of the evidence.  Considering the multiple indications of back symptoms during service, and the Veteran's competent and reasonably credible reports of continuity of symptoms from service forward, the evidence that the current chronic back strain began during service and continued after is at least as persuasive as the evidence that the current chronic back strain is not related to the back symptoms in service.  Resolving reasonable doubt in the Veteran's favor, the Board grants service connection for the current back disability.  The nature and extend of this problem is not before the Board.  

Left and Right Knee Disabilities

The Veteran essentially contends that she has chronic disabilities of the left and right knees that became symptomatic during service and have continued since service.  Arthritis is among the chronic diseases listed at 38 C.F.R. § 3.309 for which service connection may be presumed if the disease is compensably manifested within a year after separation from service.  The Veteran's service treatment records do not show complaints of knee injury or symptoms.  In June 2005, before her July 2005 separation from service, she submitted a claim for service connection for disabilities including disabilities of the left and right knees.

On VA general medical examination in March 2008, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that bilateral knee pain started in basic training.  She stated that the pain had gradual onset on knee pain and now had daily knee pain.  She indicated that the right knee had swelling, and that both knees had crepitus and occasional buckling and locking.  The examiner observed that the Veteran walked with a normal gait.  There was normal strength and sensation in the lower extremities.  The knees had no crepitus.  Each knee had a range of motion from 0 to 140 degrees, with pain at 140 degrees.  The examiner's diagnosis regarding the knees was bilateral patellofemoral syndrome.

In a December 2008 statement, the Veteran reported that bilateral knee pain began during service, and that she now had daily bilateral knee pain.  In a statement received in February 2009, the Veteran wrote that bilateral knee pain began during service and worsened over time during service.  She stated that presently she had chronic, daily pain in both knees.  She indicated that the knees popped, buckled, and felt as though they might give way.  She stated that she had the knees had frequent swelling, and produced excruciating pain with squatting or climbing stairs.

In statements received in March 2010, the Veteran again wrote that left and right knee pain began during service and had continued since.  She stated that during service she saw a physician about her knee pain, and that she did not know why this treatment was not documented in her service treatment records.  

In August 2012, Ms. A., a physician assistant with the primary care practice that treated the Veteran, reported having reviewed the Veteran's medical treatment records and medical history.  Ms. A. wrote that the Veteran had been treated for knee pain.  Ms. A. stated that her knee and back pain had been addressed by chiropractic treatment and physical therapy.  Ms. A. concluded that the Veteran suffered from knee pain before 2009, and that it is as likely as not that her knee pain began while she was on active duty and had continued to bother her.

The Veteran has current left and right knee disabilities, diagnosed as patellofemoral syndrome.  The Veteran is competent to report knee symptoms that she experienced during service.  The Board finds her accounts to be reasonably credible.  Her submission, before separation from service, of a claim for service connection for knee disabilities also is evidence that she experienced knee symptoms during service.  A treating private clinician supported the Veteran's claim that her current knee disabilities began during service.  The evidence that the current bilateral patellofemoral syndrome became symptomatic during service and continued after service is sufficiently persuasive to support service connection for that disorder.

Shin Splints

The Veteran essentially contends that she had left and right shin splints that began during service.  The Veteran's service treatment records include a notation that the Veteran had an appointment in October 2001 to address shin pain, but that she did not attend the appointment.  Those records do not reflect any other complaints regarding either shin.

On VA general medical examination in March 2008, the examiner reported having reviewed the Veteran's claims file.  The Veteran reported that she had bilateral shin splints during basic training.  She stated that at the time of the examination she had no problems or functional limitations related to the shin splints during service.  The examiner observed that the Veteran walked with a normal gait.  There was normal strength and sensation in the lower extremities.  The examiner found no tenderness to palpation of either shin.  The examiner stated that there were no clinical objective findings for a diagnosis of a shin condition.

The Veteran has not provided any other evidence regarding the post-service condition of her shins.

There is evidence that the Veteran experienced shin pain during service, but did not pursue treatment.  She did include shin splints in the conditions for which she claimed service connection, and she filed that claim before separation from service.  On examination in 2008, however, there was no current disorder affecting the shins.  The preponderance of the evidence indicates that the Veteran does not have a current disorder affecting either shin.  The Board therefore denies service connection for claimed left and right shin splints.

GERD

The Veteran appealed the initial 10 percent disability rating that the RO assigned for her service-connected GERD.  VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As the Veteran appealed the initial rating that the RO assigned for GERD, the Board will consider the evidence for the entire period since July 11, 200t, the effective date of service connection for GERD.  The Board will consider whether a higher rating is warranted for any part of that period.

In this regard, the Board has made no effort to distinguish between GERD and the now service connected gastroenteritis.

The RO has evaluated the Veteran's GERD as comparable to hiatal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7346, which provides criteria for ratings as follows:

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health  ................................................. 60 percent

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health  ............................... 30 percent

With two or more of the symptoms for the 30 percent evaluation of less severity  ......................... 10 percent

The Veteran received treatment on many occasions during service for digestive system symptoms including gastroesophageal burning with nausea and vomiting.  Treatment records reflect diagnosis of GERD and treatment with medication.

On VA examination in March 2008, the Veteran reported having heartburn, a sour taste, regurgitation, and occasional vomiting.  She stated that her GERD was treated with medication, though not at the time of the examination because she was pregnant.  She indicated that she watched her diet.  She stated that on medication she had break through symptoms three to four times a week.  She reported that break through episodes usually lasted about an hour, but sometimes lasted longer, up to all day.  She stated that she got symptoms if she bent over.  She related that because of the GERD she had to sleep with the head of her bed elevated.  She stated that over the preceding year her GERD had caused her to miss one to one and a half weeks of work.  The examiner provided an impression of GERD.

In an April 2008 statement, the Veteran reported that her GERD produced persistent pain and burning despite medication.  She stated that she had regurgitation at least four to five times per week and sometimes two to three times per day.  She stated that she had awakened at night with pain, burning, and regurgitation, and that she had to sleep sitting up to avoid regurgitating at night.  She related that the GERD made her able to tolerate only a limited amount of food.  She asserted that her GERD was a major impairment in her life and was having a major impact on her body.

In statements received in October 2008, the Veteran's mother and her fiancé described the effects of the Veteran's GERD.  The Veteran's mother noted that the Veteran complained of bad burning in her stomach and chest, and had frequent vomiting, particularly after eating.  The mother reported that she once took the Veteran to a hospital emergency room because she was having bad chest pain that radiated to her shoulder.  She stated that the Veteran had many limitations on what she could eat, and that the GERD affected her daily living.  The Veteran's fiancé wrote that the Veteran reported chest and stomach burning after eating.  He stated that despite twice daily medication the Veteran had bad chest pain, with gagging and sometimes regurgitation, at least two to three times a week.  He noted that she had to be very careful of what she ate.

In December 2008 the Veteran wrote that her GERD produced persistent, constant symptoms including burning in her stomach, chest, and throat, difficulty swallowing, regurgitation, and projectile vomiting.  She stated that the pain often radiated to her arm.  She stated that the heartburn flared up very badly after she ate anything, bent over, or lifted something.  She reported that the symptoms were worst with lying down, such that she did not sleep through the night, but awakened several times per night to regurgitate.  She stated that the GERD caused a lot of strain on her life.

Private treatment records from October 2009 show that the Veteran was prescribed medication for GERD.  A treating clinician certified that the Veteran would not be able to work for two days due to illness.

On VA examination in February 2011 the Veteran indicated that she worked full time as a unit program coordinator.  She reported a long history of GERD and worsening symptoms despite medications and a bland diet.  She stated that she had tightness in her throat and difficulty swallowing.  She indicated that she had regurgitation and vomiting several times per month.  She stated that symptoms awakened her at night, and that she had to force herself to vomit to relieve the sensation that something is trapped in her throat.  She reported that her GERD caused her to miss about four days of work per month due to nausea, vomiting, chest pain, and treatment visits.  The examiner found that the Veteran's GERD had significant effects on her usual occupation.

In August 2012, Ms. A., a private physician assistant who treats the Veteran, wrote that the Veteran's GERD required the use of medications.

Examination and treatment records, and statements from the Veteran and persons who know her, show that her GERD produces persistent epigastric distress, stomach pain, dysphagia, pyrosis, regurgitation, vomiting, substernal pain, and sometimes arm or shoulder pain.  The evidence indicates that her GERD produces considerable impairment of sleep and daily life, and interferes with work.  While there has not been a clinical finding that her GERD is productive of considerable impairment of health, the effects of her GERD more closely resemble the criteria for 30 percent rating than those for a 10 percent rating.  The Board therefore grants a 30 percent rating.

The evidence does not indicate that the Veteran's GERD produces material weight loss, hematemesis, melena, anemia, or other symptom combinations productive of severe impairment of health.  Her GERD therefore does warrant a rating higher than 30 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's GERD has not required frequent hospitalizations.  Her GERD affects her employment by causing her to miss some work days.  The 30 percent rating granted in this decision is intended to take into consideration those effects on employment.  Her GERD has not caused enough missed work days to produce employment interference that rises to the level of marked.  The 30 percent rating under the regular rating schedule is adequate to address the effects of the Veteran's PTSD.  The rating criteria provide for a higher rating for more severe symptoms and effects.  It is not necessary to refer the rating of her GERD for consideration of extraschedular ratings.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is evidence that the Veteran's GERD produces some interference with employment, and the Veteran has indicated that her GERD and other disabilities made it necessary for her to change the type of work she does.  The evidence does not suggest, however, that her GERD makes her unable to secure or follow a substantially gainful occupation.  The record thus does not directly or indirectly raise a claim for a total disability rating based on individual unemployability (TDIU).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in October 2005, May 2008, June 2008, April 2010, and January 2011.  In those letters the RO addressed the information and evidence necessary to substantiate claims for service connection and increased disability ratings.  The RO informed the Veteran how VA assigns effective dates.  The notice also addressed who was to provide the evidence.

The record regarding the Veteran's claims (including the paper claims file and information in electronic form) contains service treatment records, records of post-service treatment and examinations, and statements from the Veteran and persons who know her.  With regard to the issues that the Board is deciding at this time, the Veteran has had VA examinations performed by qualified clinicians who provided relevant and adequate observations, findings, and opinions.  The examinations and examination reports are adequate for addressing those issues.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between him and VA in obtaining such evidence.  

The Veteran actively participated in the claims process by providing evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



ORDER

Entitlement to service connection for visual changes is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for chronic sinusitis is granted.

Entitlement to service connection for gastroenteritis is granted.

Entitlement to service connection for chronic back strain is granted.

Entitlement to service connection for left knee patellofemoral syndrome is granted.

Entitlement to service connection for right knee patellofemoral syndrome is granted.

Entitlement to service connection for left shin splints is denied.

Entitlement to service connection for right shin splints is denied.

Entitlement to a 30 percent disability rating for GERD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.





REMAND

The Board is remanding, for the development of additional evidence, the issues of service connection for heel spurs and flat feet of the left and right feet.  As the evidence sought regarding foot disorder service connection claims is relevant to foot disorder increased rating claims, the Board also is remanding the claims for higher ratings for service-connected foot disorders.  In addition, the Board is remanding the claim for a higher rating for acne with residual scarring.

Service connection is established for some disabilities affecting the Veteran's feet, specifically, right foot disability status post bunionectomy, surgical scars on the right second, third, and fourth toes, and left foot disability including hammertoes of the second, third, and fourth toes and bunions of the first and fifth toes.  In claiming and appealing for service connection for heel spurs and flat feet, the Veteran essentially contends that she has those disabilities in addition to the foot disabilities for which service connection already is established.  She contends that the heel spurs and flat feet were incurred or aggravated in service.

VA medical examinations in March 2008 included examinations of the Veteran's feet.  Examiners noted that x-rays could not be taken at that time because the Veteran was pregnant.  The Veteran subsequently has asked for new examinations to allow relevant x-rays to be taken and considered.  She had another VA examination of her feet in February 2011.  The examiner reportedly ordered x-rays of the left and right feet, but reportedly the Veteran did not complete the x-rays.  

The February 2011 examination addressed manifestations of the toe disorders, but did not directly address the existence and likely etiology of claimed heel spurs and flat feet.  The Board will remand the heel spur and flat feet service connection claims for a new VA examination of the Veteran's feet, to include x-rays of the feet.  Based on examination and review of the x-rays, the examiner is to determine whether the Veteran has heel spurs and/or flat feet.  The examiner is to review the claims file and provide opinions as to the likely etiology of any of those disorders that are present.

The Veteran also has pending appeals of the ratings for her service-connected disabilities of the feet.  Considering that the VA clinician who examined the Veteran's feet in 2011 ordered x-rays, the x-rays to be obtained with the new examination are reasonably likely to be relevant to those rating claims.  The Board therefore will remand those rating issues for the new feet examination to include consideration of the x-rays and new findings as to the manifestations and effects of the right foot disability status post bunionectomy, the surgical scars on the right second, third, and fourth toes, and the left foot disability including hammertoes of the second, third, and fourth toes and bunions of the first and fifth toes.  The Veteran should be informed that if she does not report for the VA examination and the x-rays of her feet, the service connection and rating issues regarding disorders of the feet will have to be decided based on the available evidence.

The Veteran contends that a rating higher than 10 percent is warranted for her acne with residual scarring.  She asserts that on the day of the most recent VA skin examination her acne was less severe than usual.  She states that the effects of her acne usually include scaliness that was not present at the time of that examination.  She notes that the examination addressed the acne and scarring on her face but did not address the acne and scarring that she also has on her back.  She has requested a new examination to document the full manifestations and effects of her acne with scarring.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO is to notify the Veteran that, if she does not complete a new VA examination of her feet, including x-rays of the feet, which VA will schedule, VA will decide her appealed claims regarding her feet based on the available evidence.  The notice also should specify that the pending claims regarding the Veteran's feet are claims for service connection for heel spurs and flat feet of the left and right feet, and claims for higher disability ratings for right foot disability status post bunionectomy, for surgical scars on the right second, third, and fourth toes, and for left foot disability including hammertoes of the second, third, and fourth toes and bunions of the first and fifth toes.

2.  Schedule the Veteran for a VA feet examination to address service connection and increased rating claims involving the Veteran's left and right feet.  Provide the examiner the Veteran's claims file and any relevant information from his Virtual VA electronic claims file for review.  Ask the examiner to order x-rays of the Veteran's left and right feet, and review the x-rays and/or the radiologist's report.  Ask the examiner to examine the Veteran's feet.

With respect to each of the Veteran's feet, ask the examiner to determine whether the Veteran has any heel spur(s).  If the examiner finds any heel spur, ask the examiner to provide an opinion as to whether it is at least as likely as not that the heel spur is related to injury, disease, or other events during the Veteran's service. 

With respect to each of the Veteran's feet, ask the examiner to determine whether the foot has flat foot.  If the examiner finds flat foot, ask the examiner to provide an opinion as to whether it is at least as likely as not that the flat foot is related to injury, disease, or other events during the Veteran's service. 

Ask the examiner to provide current findings as to the manifestations and effects of the following foot disorders: (a) right foot disability status post bunionectomy, (b) surgical scars on the right second, third, and fourth toes, and (c) left foot disability including hammertoes of the second, third, and fourth toes and bunions of the first and fifth toes.  Findings should include, but not necessarily be limited to:

Whether a hallux valgus has been operated on;

Whether disability due to a hallux valgus is severe and equivalent to amputation of the great toe;

Which toes are hammertoes;

The area of each scar;

Whether each scar is painful or unstable; and

Characterization of the disability of each foot as less than moderate, moderate, moderately severe, or severe.

Ask the examiner to explain the conclusions reached.

3.  Schedule the Veteran for a VA skin examination to determine the current and complete manifestations, effects, and extent of her acne with residual scarring.  Ask the examiner to provide findings regarding acne and acne scarring on the Veteran's face, neck, and back.  Findings should include: the percent of the face and neck that are affected by acne and acne scaring; the description and measurement of any of the characteristics of disfigurement that are present on the head, face, or neck; and a description of the effects and extent of acne and acne scarring on the back.

4.  Thereafter review the expanded record and reconsider the remanded claims.  If any of the remanded claims remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


